DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary seal being coupled to the outside diameter face in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Embury (US Pub. No. 2017/0122055).
Regarding claim 1, the Embury reference discloses a sealing ring (30), comprising: 
a sealing ring member (30) having an inside diameter face (face of 30 contacting 22), an outside diameter face (face of 30 contacting 12), a primary seal side face (e.g. right face of 30), and a gland side face (e.g. left face of 30); and 
a secondary seal (42) coupled to at least one of the inside diameter face, the outside diameter face, the primary seal side face or the gland side face (Fig. 1).
Regarding claim 2, the Embury reference discloses the secondary seal is coupled to the inside diameter face (Fig. 1).

Regarding claim 4, the Embury reference discloses the ramp member is a lobe member having a centerpoint, and further wherein the centerpoint of the lobe member is positioned more proximate the inside diameter face than the outside diameter face (Fig. 2).
Regarding claim 5, the Embury reference discloses the gland side face slopes inward toward the seal side face as it moves from the inside diameter face to the outside diameter face (Fig. 2).
Regarding claim 10, the Embury reference discloses the inside diameter face slopes downward as it moves from the gland side face to the seal side face (Figs. 1,2).
Regarding claim 11, the Embury reference discloses the secondary seal is coupled to the inside diameter face (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embury.
Regarding claims 6 and 7, the Embury reference discloses the invention substantially as claimed in claim 5.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the slopes to have the claimed angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing pressure. In re Aller, 105 USPQ 233.
Regarding claim 8, the Embury reference discloses the invention substantially as claimed in claim 2.
However, the Embury reference fails to explicitly disclose the outside diameter face slopes upward as it moves from the gland side face to the seal side face.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the outside diameter face to have a slope, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide more sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, the Embury reference discloses the invention substantially as claimed in claim 8.
However, the Embury reference fails to explicitly disclose the angles of the face slope.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the slope to have the claimed angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233.

Claims 12-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buc Slay et al. (US Pub. No. 2005/0109502) in view of Embury.
Regarding claim 12, the Buc Slay et al. (hereinafter Buc Slay) reference discloses a sealing system (Fig. 7), comprising: 
an inside member (172 and equivalents), an outside member (e.g. not shown), and two side members (e.g. end members in Fig. 7) forming a seal gland; 
a primary seal (132) located within the seal gland; and 
a seal ring (136) located within the seal gland proximate the primary seal, the seal ring including; 
a sealing ring member having an inside diameter face (inside face of 136), an outside diameter face (outside face of 136), a primary seal side face (face of 136 closest 132), and a gland side face (face of 136 away from 132), the primary seal side face pointing toward the primary seal (Fig. 7).
However, the Buc Slay reference fails to explicitly disclose a secondary seal coupled to at least one of the inside diameter face, the outside diameter face, the primary seal side face or the gland side face.
The Embury reference, a seal, discloses the addition of a secondary seal (42).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a secondary seal to the Buc Slay reference, in view of the teachings of the Embury reference in order to provide additional sealing action (Embury, Abstract).

a second sealing ring member (Buc Slay, 134) having a second inside diameter face, a second outside diameter face, a second primary seal side face, and a second gland side face, the second primary seal side face pointing toward the primary seal; and 
a second secondary seal (Embury, 42) coupled to at least one of the second inside diameter face, the second outside diameter face, the second primary seal side face or the second gland side face.
Regarding claim 14, the modified Buc Slay reference discloses the invention substantially as claimed in claim 13. 
However, the modified Buc Slay reference fails to explicitly disclose the first and second seal rings are bonded with the primary seal as a single unit.
The Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to bond the seals together, in order to ensure proper placement of the seals.
Regarding claim 15, the modified Buc Slay reference discloses the invention substantially as claimed in claim 12. 
However, the modified Buc Slay reference fails to explicitly disclose the first seal ring is bonded with the primary seal as a single unit.

Regarding claim 16, the Buc Slay reference, as modified in claim 12, discloses the primary seal is an O-ring seal (Buc Slay, Fig. 7).
Regarding claim 17, the Buc Slay reference, as modified in claim 12, discloses the secondary seal is coupled to the inside diameter face (Embury, Fig. 1).
Regarding claim 18, the Buc Slay reference, as modified in claim 17, discloses the primary seal side face has a ramp member (Buc Slay, Fig. 7).
Regarding claim 19, the Buc Slay reference, as modified in claim 18, discloses the ramp member is a lobe member having a centerpoint, and further wherein the centerpoint of the lobe member is positioned more proximate the inside diameter face than the outside diameter face (Buc Slay, Fig. 7).
Regarding claim 20, the Buc Slay reference, as modified in claim 17, discloses the gland side face slopes inward toward the seal side face as it moves from the inside diameter face to the outside diameter face (Buc Slay, Fig. 7).
Regarding claims 21 and 22, the modified Buc Slay reference discloses the invention substantially as claimed in claim 20.
However, the Embury reference fails to explicitly disclose the angles of the face slopes.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the slopes to have the claimed angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233.
Regarding claim 23, the Buc Slay reference discloses the outside diameter face slopes upward as it moves from the gland side face to the seal side face (Buc Slay, Fig. 7).
Regarding claim 24, the modified Buc Slay reference discloses the invention substantially as claimed in claim 23.
However, the modified Buc Slay reference fails to explicitly disclose the angles of the face slope.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the slope to have the claimed angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing pressure. In re Aller, 105 USPQ 233.
Regarding claim 25, the Buc Slay reference, as modified in claim 17, discloses the inside diameter face slopes downward as it moves from the gland side face to the seal side face (Buc Slay, Fig. 7).
Regarding claim 26, the modified Buc Slay reference discloses the invention substantially as claimed in claim 12.
However, the modified Buc Slay reference fails to explicitly disclose the secondary seal is coupled to the outside diameter face.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the secondary seal on the outer diameter surface instead of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GILBERT Y LEE/Primary Examiner, Art Unit 3675